       Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 1 of 124




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     15-CR-384-01 (PAE)
                        -v-
                                                                           ORDER
 BEKIM FISEKU,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Bekim Fiseku, which the Court

treats as a motion for compassionate release. The Court reappoints Mr. Fiseku’s trial counsel,

James Froccaro, Jr., Esq. for the purpose of submitting a letter memorandum in support of Mr.

Fiseku’s motion. That memorandum is due November 30, 2020. The Government’s response is

due December 7, 2020.



SO ORDERED.



                                                           
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: November 10, 2020
       New York, New York
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 2 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 3 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 4 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 5 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 6 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 7 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 8 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 9 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 10 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 11 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 12 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 13 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 14 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 15 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 16 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 17 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 18 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 19 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 20 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 21 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 22 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 23 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 24 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 25 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 26 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 27 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 28 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 29 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 30 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 31 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 32 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 33 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 34 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 35 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 36 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 37 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 38 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 39 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 40 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 41 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 42 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 43 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 44 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 45 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 46 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 47 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 48 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 49 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 50 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 51 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 52 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 53 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 54 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 55 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 56 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 57 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 58 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 59 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 60 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 61 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 62 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 63 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 64 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 65 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 66 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 67 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 68 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 69 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 70 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 71 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 72 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 73 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 74 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 75 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 76 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 77 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 78 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 79 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 80 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 81 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 82 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 83 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 84 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 85 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 86 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 87 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 88 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 89 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 90 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 91 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 92 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 93 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 94 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 95 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 96 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 97 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 98 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 99 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 100 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 101 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 102 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 103 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 104 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 105 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 106 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 107 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 108 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 109 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 110 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 111 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 112 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 113 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 114 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 115 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 116 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 117 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 118 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 119 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 120 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 121 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 122 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 123 of 124
Case 1:15-cr-00384-PAE Document 115 Filed 11/10/20 Page 124 of 124
